UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                                    )
      v.                            )
                                    )   Criminal Action No. 07-194 (RMC)
                                    )
DONNA WOODS,                        )
                                    )
            Defendant.              )
___________________________________ )

                         MEMORANDUM OPINION AND ORDER

               Defendant Donna Woods moves pro se for the expungement of her conviction

and all related arrest records in this matter. As explained below, Ms. Woods presents no

extraordinary reasons to grant her motion so the Court will deny it.

                                      I.     BACKGROUND

               On August 8, 2007, the government filed a two-count information against Ms.

Woods, charging her with one count of mail fraud to obtain money in violation of

18 U.S.C. § 1341 and one count of second degree theft for wrongfully obtaining and using

unemployment insurance payments, in violation of 22 D.C. Code §§ 3211, 3212(b). See

Information [Dkt. 1]. On September 21, 2007, Ms. Woods pled guilty to one count of second

degree theft. See Plea Agreement [Dkt. 4] at 1. The government dismissed Count 1, mail fraud,

on an oral motion at sentencing. See 1/2/2008 Minute Entry. On January 2, 2008, the Court

sentenced Ms. Woods to 180 days incarceration, 36 months of probation, and restitution of

$18,945.00 at a rate of $400.00 per month. See Judgment [Dkt. 11]. In accord with a

recommendation from the Probation Office, Ms. Woods’ supervision was allowed to expire as




                                                1
scheduled on January 1, 2011. See Probation Petition [Dkt. 13] at 2; see also 7/21/2010 Minute

Order.

                On January 18, 2018, Ms. Woods moved to expunge all criminal records relating

to “two counts of ‘second degree theft,’” so that she might “apply for work in the Federal

government and restore [her]self.” See Mot. to Expunge (Mot.) [Dkt. 14] at 1. In support of her

motion, Ms. Woods apologizes for her actions and states that she will not engage in future

criminal conduct. She also states that the Probation Office for the District Court of the District

of Columbia has certified that she has satisfied all conditions of her probation, and that she has

paid her restitution in full. Id.

                In its opposition, the government contends that the harm of being unable to obtain

federal government employment is neither unusual nor sufficient to outweigh the government’s

legitimate interest in maintaining criminal records. See Opp’n to Mot. to Expunge (Opp’n) [Dkt.

16] at 7.

                                    II.     LEGAL STANDARD

                The authority to grant expungement derives from the “general power of the

federal courts to fashion appropriate remedies to protect important legal rights.” Doe v. Webster,

606 F.2d 1226, 1230 n.8 (D.C. Cir. 1979). The remedy is “inherent and is not dependent on

express statutory provision, and it exists to vindicate substantial rights provided by statute as

well as by organic law.” Menard v. Saxbe, 498 F.2d 1017, 1023 (D.C. Cir. 1974).

                However, there is no “nebulous” or “standalone” right to expungement.

Abdelfattah v. Dep’t of Homeland Sec., 787 F.3d 524, 536, 538 (D.C. Cir. 2015). “Even

individuals who were never convicted are not entitled to the expungement of their arrest records

as a matter of course.” Doe, 606 F.2d at 1231. The decision to grant expungement of criminal




                                                  2
records requires careful consideration of the particular facts and circumstances of each case, and

depends upon the court’s ultimate determination that the “remedy is necessary and appropriate in

order to preserve basic legal rights.” Sullivan v. Murphy, 478 F.2d 938, 968 (D.C. Cir. 1973).

The court must find a “logical relationship between the injury and the requested remedy.”

Livingston v. DOJ, 759 F.2d 74, 78 (D.C. Cir. 1985) (citation omitted).

               A court’s decision regarding an expungement request requires a “delicate

balancing of the equities.” Id. “The general rule. . . [is that] expungement of an arrest record is

appropriate when serious governmental misbehavior leading to the arrest, or unusually

substantial harm to the defendant not in any way attributable to him, outweighs the government’s

need for a record of the arrest.” Doe, 606 F.2d at 1231. Expungement is the proper remedy

when there is a “lack of probable cause coupled with special circumstances, flagrant violations of

the Constitution, or other unusual and extraordinary circumstances.” Id. at 1230 (citation

omitted). Extraordinary circumstances may include politically or racially motivated arrests,

misleading law enforcement testimony, incorrect legal advice, or an arrest that was predicated on

a statute that was subsequently declared unconstitutional. Id. at 1230 nn.10-11 (noting examples

of “extraordinary circumstances” that had justified expungement) (citations omitted).

                                          III.    ANALYSIS

               Ms. Woods seeks expungement of her criminal record so that she may clear her

name and advance her career by seeking reemployment with the federal government. She has

satisfied all conditions of her probation and asserts that she will not be “putting [her]self in

situations of this type ever again.” Mot. at 1. She neither challenges the legality of her

conviction on constitutional grounds, nor claims that any statute authorizes her expungement




                                                  3
request. Id. Instead, she seeks expungement of her criminal record because she says it is

preventing her from achieving reemployment by the federal government. Id.

               Expungement is justified when the movant can show that she has suffered a harm

rising to the level of extraordinary or unusual circumstances, and that the need to prevent such

harm outweighs the government’s interest in maintaining criminal records. See Doe, 606 F.2d at

1231. It is undisputed that the existence of a criminal record leads to a variety of harms,

including that it may pose a “substantial barrier to employment.” Menard, 498 F.2d at 1024.

This Circuit has recognized that the “adverse effect on job opportunity” is the “main evil

produced by dissemination of arrest records.” Morrow v. District of Columbia, 417 F.2d 728,

742 (D.C. Cir. 1969). Yet, absent some showing of a “violation of rights,” difficulty finding

meaningful employment does not “rise to the level of exceptional circumstances necessary to

justify this Court’s exercise of its equitable power to expunge records.” United States v. Wilson,

No. 98-mj-558, 2008 WL 2446134, at *1 (D.D.C. June 17, 2008) (holding that although

defendant’s criminal record was a hurdle to her attaining new employment and becoming a foster

parent, such harm was insufficient to justify expungement). Ms. Woods has not alleged a

violation of her rights. She makes no claim that a government official mishandled either her

arrest or her conviction, or that she is innocent of the crime for which she was convicted. The

only evidence she provides in support of expungement is that she has completed her sentence

and is unable to obtain reemployment with the federal government because of her criminal

record.

               Inability to obtain specific employment is neither an exceptional circumstance nor

an unusual result of a criminal conviction. In fact, a criminal record is a “usual [and] ordinary

barrier to gainful employment,” see United States v. Derouen, 279 F. Supp. 3d 298, 300 (D.D.C.




                                                 4
2018), and collateral employment consequences are an expected consequence of a conviction.

United States v. Davis, No. 72-342, 2006 WL 1409761, at *2 (D.D.C. May 23, 2006) (holding

that the “mere existence” of consequences, including inability to obtain employment, “does not

rise to the level of extreme or exceptional circumstances necessary to justify the expungement of

records”). Ms. Woods has clearly alleged collateral employment consequences as a direct result

of her conviction. However, her inability to obtain reemployment with the federal government is

not only a typical consequence of a conviction, it is a harm that is directly attributable to Ms.

Woods’ own prior actions. See Doe, 606 F.2d at 1231 (noting expungement would be

appropriate if “unusually substantial harm to the defendant not in any way attributable to him

outweighs the government’s need for a record of the arrest”). Because Ms. Woods has not

shown that her rights have been violated by either her arrest or her conviction and the harm is

directly attributable to her own actions, the constraint of her employment opportunities is not an

extraordinary circumstance that justifies expungement.

               Even if the employment consequences resulting from Ms. Woods’ conviction

could be seen as unusually harmful, any such consequences must be balanced against the

government’s interest in maintaining criminal records. See id. at 1245. The government has

both the statutory authority to maintain criminal records and a demonstrated need to do so in

order to conduct future criminal investigations efficiently. See Opp’n at 4-5; 28 U.S.C. § 534

(“The Attorney General shall acquire, collect, classify, and preserve identification, criminal

identification, crime, and other records.”); Doe, 606 F.2d at 1234. In these circumstances, the

consequence of lost employment opportunities is not substantial enough harm to outweigh the

government’s legitimate interest in maintaining the criminal records of a valid conviction

stemming from a valid arrest. Doe, 606 F.2d at 1231; see also Derouen, 279 F. Supp. at 299




                                                  5
(denying expungement even when defendant had also been a “model citizen” for over ten years);

United States v. Spinner, 72 F. Supp. 3d 266, 269 (D.D.C. 2014) (denying expungement even

when defendant had also shown “positive growth” and turned his life around); United States v.

Blackwell, 45 F. Supp. 3d 123, 125 (D.D.C. 2014) (denying expungement even when conviction

was over 20 years old and defendant fully satisfied conditions of release); United States v.

Robinson, 23 F. Supp. 3d 15, 17 (D.D.C. 2014) (denying expungement even when family life

was also harmed and defendant was now a law-abiding citizen); United States v. Baccous, No.

99-596, 2013 WL 1707961, at *2 (D.D.C. Apr. 22, 2013) (denying expungement even when

residential opportunities were also harmed); United States v. Archer, No. 07-29, 2012 WL

5818244, at *1 (D.D.C. Nov. 13, 2012) (denying expungement even when it was defendant’s

first conviction and incidents were “completely out of character”); In re Reid, 569 F. Supp. 2d

220, 221 (D.D.C. 2008) (denying expungement even when defendant committed crime during a

manic episode, before and after which she was an “intellectually capable, law abiding citizen”);

Wilson, 2008 WL 2446134, at *1 (denying expungement even when defendant demonstrated

“exemplary rehabilitation”); Davis, 2006 WL 1409761, at *1 (denying expungement even when

civic opportunities were also harmed and defendant had demonstrated “exemplary

rehabilitation”).

                The Court finds that the arrest and conviction record for Donna Woods in this

matter should not be expunged. While the Court is sympathetic to the barrier that Ms. Woods’

criminal record poses to her employment opportunities, “the fact that a criminal record may

foreclose or present difficulties in finding employment opportunities does not meet the

fundamental prerequisite of setting out a legally cognizable claim to vindicate rights secured by




                                                 6
the Constitution or by statute.” United States v. Douglas, 282 F. Supp. 3d 275, 278 (D.D.C.

2017).

                                     IV.     CONCLUSION

         For the reasons explained above, it is hereby ORDERED that Ms. Woods’ Motion to

Expunge, Dkt. 14, is DENIED.



Date: June 19, 2018                                              /s/
                                                   ROSEMARY M. COLLYER
                                                   United States District Judge




                                               7